NOTICE OF ALLOWABILITY
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment to the claims, filed on May 11, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on May 27, 2021, is acknowledged. 
Applicant’s remarks filed on May 11, 2021 in response to the non-final rejection mailed on February 22, 2021 have been fully considered.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven L. Highlander on May 26, 2021.

1-34.	(Canceled)  

35.	(Currently Amended)  A fusion protein comprising SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, and SEQ ID NO: 18

36-47.	(Canceled)

48.	(Currently Amended)  An isolated nucleic acid molecule comprising a nucleotide sequence encoding the[[a]] fusion protein 

49.	(Previously Presented)  A vector comprising the nucleic acid molecule according to claim 48. 

50.	(Currently Amended)  An isolated host cell comprising the nucleic acid molecule according to claim 48. 

51.	(Currently Amended)  An isolated host cell comprising the vector according to claim 49.

52.	(Canceled)

53.	(Currently Amended)  A method of treating a Gram-positive bacterial infection or contamination comprising contacting a subject, surface or sample having said infection or contamination with the[[a]] fusion protein according to claim 35. 

54.	(Currently Amended)  The method subject, surface or sample isor

55.	(Previously presented)  A pharmaceutical composition comprising the fusion protein according to claim 35. 

56.	(Canceled)

Election/Restrictions
The requirement for an election of species among SEQ ID NO: 15-18 and 118 as set forth at pp. 9-10 of the Office action mailed on January 3, 2020 is withdrawn.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656